DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, Species ix in the reply filed on 29 August 2022  is acknowledged.  The traversal is on the ground(s) that many of the species were previously searched in the examination of the parent application and that no serious search burden exists.  This is not found persuasive because the parent application was also subject to a restriction requirement where group I of the instant application corresponds to nonelected group II of the restriction requirement of 05/15/2018 in the parent application.  Further it is noted that none of the elected group I dependent claims in the present application were examined in the parent application because they were not elected.  Moreover, none of the claims of the instant application correspond to any of the elected claims in the parent application patent.  This is evidence that they have not been searched.  There is a serious burden of search due to the non-obvious variations of each of the dependent claims which are distinct characteristics requiring different terms of search, classifications and fields of search.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each of the plurality of column electron-optical elements are bonded to a particular bonding pad and a particular signal bonding pad” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Specifically, fig. 2b shows pads 208 that may be either ground pads or electric contact pads (see paragraph [0060]), however the electron-optical elements 210 are clearly seen bonded to contact layer 204.  In other words, there is no drawing to show the electron optical elements 210 bonded to particular ground bonding pad and a particular signal bonding pad as discussed in paragraphs [0062] and [0083].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “204” has been used to designate both contact layers ([0056] of originally filed specification) and positioners ([0036] of originally filed specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “the column assembly 300 one or more electron-optical columns 320 (e.g. the one or more column electron optical elements 340)” paragraph [0036].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 recites the limitation "the two or more electron beams" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 lacks written description for “wherein  the plurality of column electron-optical elements are bonded to composite substrate”.  Specifically, the specification only teaches that each of the electron-optical elements are bonded to:
i) a contact layer or a particular ground bonding pad and a particular signal bonding pad bonded to at least one of the top surface or the bottom surface of the composite substrate (see paragraphs [0008], [0009], [0011], [0081], [0087] and [0088] of the published parent application) or
ii) one or more substrate arrays (see paragraphs [0037], [0051], [0052], [0072]-[0074], [0080] and [0091]).
However, there is no evidence that the applicant had possession of the electron optical elements to be bonded to the composite substrate at the effective filing date of the claimed invention.  As best understood, the substrate array includes ground bonding pads and signal bonding pads or a contact layer bonded to the top and/or bottom of the composite substrate and the electron optical components are bonded to those pads or contact layer.  However, there is no embodiment that suggests the electron-optical elements bonded to the composite substrate without the ground and signal pads or contact layer therebetween.
Claim 9 is rejected by virtue of their dependencies on a rejected base claim lacking written description.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US pgPub 2006/0131698) in view of Oh et al. (US pgPub 2016/0247659) or alternatively in view of Okumura et al. (JP2002-198294A) (copy of publication and translated abstract submitted with the parent application 15/612,862 on 07/27/2018) and further in view of Nakasuji (USPN 6,465,783).
Alternatively, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US pgPub 2006/0131698) in view of Oh et al. (US pgPub 2016/0247659) or alternatively in view of Okumura et al. (JP2002-198294A) (copy of publication and translated abstract submitted with the parent application 15/612,862 on 07/27/2018) and further in view of Murray (USPN 6,369,385) in view of Nakasuji (USPN 6,465,783).  
Regarding claim 1, Jeong et al. teach a multi-column scanning electron microscopy system ([0033]):
a column assembly comprising (fig. 1a, 120, 140, 150): 
a first substrate array assembly (140); and 
at least a second substrate array assembly (any of 120, 150),
wherein a substrate array of at least one of the first substrate array assembly (140) includes:
a composite substrate (fig. 5, LTCC substrate 140 best seen in figure 5) formed from a plurality of substrate layers ([0040], note: “multi-layer LTCC substrate 140” better seen in figure 5), wherein the composite substrate includes a hole for each of the two or more electron beams (holes in substrate 140 seen in figures 1 and 5 for each electron beam from sources 114);
a plurality of electrical components embedded within the plurality of substrate layers ([0040] wiring 146);
at least one bonding pad coupled to at least one of a top surface or a bottom surface of the composite substrate (bonding pads (electrodes 144) associated with each electrode 134, figure 6 labels the electrodes a-h, wherein a, c, e, and g are interpreted to be the at least one bonding pads, note: [0040] for electrodes 144 electrically connected to deflection device 134 and paragraph [0042] for separately activated electrodes a-h);
at least one signal bonding pad coupled to at least one of the top surface or the bottom surface of the composite substrate (electrodes 144 associated with electrodes 134, wherein the signal electrodes are interpreted to be b, d, f and h); and
a plurality of column electron-optical elements (134 in figure 5), wherein the plurality of column electron-optical are bonded to the composite substrate over the plurality of holes in the composite substrate (134 bonded to 142 in figure 5 electrically connected via conductive epoxy resin (i.e. bonded) [0040]) wherein each of the plurality of column electron-optical elements are bonded to a particular bonding pad and a particular signal bonding pad coupled to at least one of the top surface or the bottom surface of the composite substrate (as indicated in vertical arrows pointing towards the bonding of 134 to 144 in figure 5, see also [0040] which teaches electrically connected via conductive epoxy resin);
a source assembly comprising:
two or more electron beam sources (14) configured to generate two or more electron beams (inherent to electron source array), wherein each of the two or more electron beam sources is configured to generate an electron beam of the two or more electron beams (figure 1)
wherein the column assembly is configured to direct at least a portion of the two or more electron beams onto a portion of the sample (as seen in figure 1).
While Jeong teaches separately activating each electrode 144 and thus each deflection device 134 ([0042]), Jeong does not specifically disclose that any of the deflector electrodes a-h are grounded, thus Jeong fails to disclose  the at least one bonding pad 144 coupled to  deflector electrodes a, c, e and g to be grounded.
However, grounding every other electrode in an octupole was known to the art.  For instance, Oh et al. teaches “one octupole deflector may be used for deflection of an electron beam. In this case, in the structure of the deflector shown in FIG. 3, a deflection voltage is applied to only upper, lower, left, and right electrodes 1-1', 1-3', 1-5', and 1-7' of the octupole deflector and the other electrodes 1-2', 1-4', 1-6', and 1-8' are grounded”.
Oh modifies Jeong by suggesting only to apply voltages to every other electrode and thus providing for grounded bonding pads.
Since both inventions are directed towards octupole deflectors, it would have been obvious to one of ordinary skill in the art to make every other bonding pad 144 grounded when it is desired to create a quadrupole field.
Alternatively, Okumura teaches a ground electrode 12 between each deflection electrode 13 (figure 1 shows 4 ground electrodes 12 and 4 deflection electrodes 13).
Okumura modifies Jeong by teaching the grounding of every other electrode.
Since both inventions are directed towards octupole deflectors, it would have been obvious to one of ordinary skill in the art to ground every other electrode in order to reduce the crosstalk between deflecting electrodes (see translated abstract).
The combined device further differs from the claimed invention by not disclosing two or more sets of a plurality of positioners, wherein each set of the plurality of positioners is configured to adjust a position of a particular electron beam source of the two or more electron beam sources in a plurality of directions; and a stage configured to secure a sample.
However, Nakasuji teaches two or more sets of a plurality of positioners (micro-drive mechanisms 2 shifting in x, y, z directions), wherein each set of the plurality of positioners is configured to adjust a position of a particular electron beam source (col. 8, lines 56-58) of the two or more electron beam sources in a plurality of directions (col. 8, lines 59-61); and a stage configured to secure a sample (col. 13, lines 37-39).
Nakasuji modifies the combined device by suggesting micro drive mechanisms for each electron source and clarifying how a sample is mounted to a stage.
Since both inventions are directed towards inspection with multiple electron beams, it would have been obvious to one of ordinary skill in the art to apply the micro drives to each of the electron sources of Jeong because the micro drives correct residual positional errors of individual electron emission points that arise during manufacturing (col. 9, lines 41-47).
Alternatively, Jeong in view of Oh or Okumura teach the same limitations as above, however fail to disclose two or more sets of a plurality of positioners, wherein each set of the plurality of positioners is configured to adjust a position of a particular electron beam source of the two or more electron beam sources in a plurality of directions.
Muray et al. teach two or more sets of a plurality of positioners, wherein each set of the plurality of positioners is configured to adjust a position of a particular electron beam source of the two or more electron beam sources in a plurality of directions (col. 3, lines 42-49, figure 5 shows an array of microcolumns 14, thus each having a positioner).
Muray modifies the combined device by suggesting a positioner for each electron source.
Since both inventions are directed towards multi source microcolumns, it would have been obvious to one of ordinary skill in the art to apply the positioners of Murray to the sources of Jeong because it would correct for misalignments between the tip and the column.
The combined device further fails to disclose how the sample is mounted.
However, Nakasuji teaches such limitations as discussed herein above.  It would be obvious to use the stage to secure the sample of Jeong because it would resolve the issue as to how to secure the sample during inspection.
Regarding claim 9, Jeong teaches wherein the first substrate array assembly is arranged in a first bonded substrate array stack (140, interpreted to be in a first bonded substrate stack array (i.e. bonded to 120)), wherein the at least a second substrate array assembly is arranged in at least a second bonded substrate array stack (150 is a second bonded substrate stack array (i.e. bonded to 120 via 140)), wherein the first bonded substrate array stack and the at least a second bonded substrate array stack are bonded (150 is bonded to 140, [0028] teaches 150 is attached to 140 (i.e. bonded as seen in figure 1b)).

Relevant art:
Platzgummer (US pgPub 2010/0288938) teaches all the composite limitations of claim 1 as discussed in the office action of 06/25/2019 in parent application 15/612862.  Platzgummer could be used in combination with the above references to make obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881